Citation Nr: 1423162	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for residuals of a nasal fracture.

3.  Entitlement to service connection for a disability manifested by breathing difficulty to include sleep apnea.  

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

The Veteran and G.K.
ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to September 1970.  The Veteran also served in the National Guard from February 1978 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Veteran appeared at a hearing before a Decision Review Officer.  In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's file. 

In April 2011 and September 2013, the Board remanded the claims for further evidentiary development.  

The claims of service connection for depression and for sleep apnea have been recharacterized, as show on the first page of the decision, to comport with the evidence and the theories of service connection raised by the Veteran.

The claims of service connection for major depressive disorder and a disability manifested by breathing difficulty to include sleep apnea are REMANDED to an Agency of Original Jurisdiction 







FINDING OF FACT

Residuals of a nasal fracture with a deviated septum was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a nasal fracture with a deviated septum have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the Board is granting the claim of service connection for residuals of a nasal fracture, the only claim decided, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  




Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  




"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The Veteran served on active duty from November 1968 to September 1970, including 12 months in Vietnam.  

The service treatment records contain no record of a complaint, finding, history, treatment, or diagnosis of a nasal fracture.  

After service, private medical records show that in September 2004 and in August 2005 the Veteran was seen for nasal obstruction with breathing.  The pertinent finding was a large septal deviation.  

In July 2005, in his original application for VA disability compensation, the Veteran asserted that he broke his nose in May 1970 in Vietnam when the helicopter he was in went down.

Records of a Vet Center show that in February 2006, the Veteran's history included broken nose in Vietnam when the helicopter he was in made a hard emergency landing.  


In a statement in April 2006, the Veteran asserted that he had a breathing problem due to his broken nose.  

In May 2007, a private physician stated that the Veteran's nasal fracture caused a large septal deviation, resulting in nasal obstruction.  In August 2007, the Veteran had a septoplasty for a septal deviation. 

In February 2008, the Veteran testified that in Vietnam he broke his nose in a helicopter crash, when the main rotor quit, and he was taken to an aid station, where his nose was straightened. In June 2009, the Veteran made a similar statement. 

In April 2010, the Veteran testified about the helicopter crash, resulting in a broken nose and a deviated nasal septum. 

On VA examination in October 2013, the VA examiner stated that the claimed nasal fracture was not incurred in service because there is no record of the nasal fracture in service.

Analysis

On the basis of the service treatment records alone, residuals of a nasal fracture were not affirmatively shown to be present in service.  

In statements and in testimony, the Veteran described an in-service injury in a helicopter crash, resulting in a nasal fracture.  The Veteran's statements and testimony are competent lay evidence as the injury is within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  



The Board also finds the Veteran's statements and testimony are credible, that is, the statements and testimony tend to prove a fact, that is, an injury resulting in a nasal fracture was incurred in service.    

After service, private medical records show that in September 2004 and in August 2005 the Veteran was seen for nasal obstruction with breathing.  The pertinent finding was a large septal deviation.  In May 2007, a private physician stated that the Veteran's nasal fracture caused a large septal deviation, resulting in nasal obstruction.  In August 2007, the Veteran had a septoplasty for a septal deviation. 

As the evidence establishes a current disability, residuals of a nasal fracture with a deviated nasal septum and an in-service incurrence of an injury, the remaining element to prove service connection is a causal relationship between the current disability and the injury incurred during service.

As for evidence of a causal relationship, there is evidence against the claim, namely, the VA examiner stated that the claimed nasal fracture was not incurred in service, because there is no record of the nasal fracture in service. 

The evidence in favor of the claim consists of the Veteran's competent and credible statements and testimony of an injury in service, resulting in a nasal fracture and the postservice evidence of current disability.  The evidence of a relationship between the in-service injury and current disability, which in this case the Veteran is competent to establish by lay evidence, the Veteran's competent and credible statements and testimony about the in-service injury and the current disability is persuasive and outweighs the negative opinion of the VA examiner.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  




And the Veteran prevails on the claim of service connection for residuals of a nasal fracture with a deviated septum. 


ORDER 

Service connection for residuals of a nasal fracture with a deviated septum is granted.


REMAND

On the claims of service connection for major depressive disorder and for a disability manifested by breathing difficulty to include sleep apnea, as the evidence of record is insufficient to decide the claims under the applicable theories of service connection further development under the duty to assist is needed. 

Accordingly, the claims are remanded for the following action. 

1.  Afford the Veteran a VA psychiatric examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that: 

a).  Major depressive disorder is caused by or aggravated by the service-connected physical disabilities, namely, ischemic heart disease, degenerative disc and joint disease of the lumbar spine, bilateral hearing loss, tinnitus, and residuals of a nasal fracture with a deviated septum. 


The VA examiner is asked to consider that in this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of major depressive disorder not due to the natural progress by the service-connected physical disabilities as contrasted to a worsening of symptoms.  

Alternatively, 

b).  Is major depressive disorder aggravated by service-connected anxiety disorder and posttraumatic stress disorder.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of major depressive disorder not due to the natural progress by the service-connected psychiatric disabilities as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the examiner for review. 

2.  Afford the Veteran a VA psychiatric examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that: 








a).  The Veteran's breathing difficulty or shortness of breath is the result of the service-connected residuals of a nasal fracture with a deviated septum or is associated with sleep apnea. 

b).  If the breathing difficulty or shortness of breath is associated with sleep apnea, then is sleep apnea caused by or aggravated by the service-connected residuals of a nasal fracture with a deviated septum. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of sleep apnea not due to the natural progress by the service-connected residuals of a nasal fracture with a deviated septum as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the examiner for review. 

3.  After the above development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


